Exhibit 10.1

 

SYMMETRICOM, INC.

 

SUMMARY OF CASH BONUS PLAN FOR SENIOR EXECUTIVES

 

On December 23, 2004, the board of directors of Symmetricom, Inc. approved a
cash bonus plan for senior executives for fiscal year 2005 (the “Plan”). The
Plan is not set forth in any formal document. Set forth below is a written
description of the Plan:

 

Bonuses under the Plan may be from 0% to 150% of an employee’s base salary, and
will be based upon a comparison of the company’s year over year revenue growth
and net income margins, each weighted equally, relative to a peer group of
companies. Payments under the Plan will be made on a quarterly basis at the rate
of 17.5% of the pro rated annual bonus amount for that period, and an additional
annual amount at the rate of 30% of the annual bonus amount. Payments under the
Plan will be made within sixty days of the end of each fiscal quarter. An
employee must be on the payroll for the last work day of the quarter to be
eligible to participate in the Plan for that quarter.

 

By:

 

/s/ WILLIAM SLATER

--------------------------------------------------------------------------------

   

William Slater

Chief Financial Officer